Title: From Thomas Jefferson to Thomas Jameson, 8 March 1808
From: Jefferson, Thomas
To: Jameson, Thomas


                  
                     Sir 
                     
                     Washington Mar. 8. 08.
                  
                  I recieved last night your letter of the 4th. I remember that mr Bacon in furnishing me with a list of his debts mentioned an account of yours which had been raised for things done without his authority or knolege. but I desired him to pay it only informing you that we could not again deem ourselves answerable for what was unauthorised. I have been making him monthly remittances leaving to him the order in which he should pay his accounts, governing himself by circumstances. in the course of one or two months more I shall have remitted him for the whole amount of his debts, so that he will within that time have had an opportunity of discharging yours. I present you my salutations & respects.
                  
                     Th: Jefferson 
                     
                  
               